            Case 1:18-cv-09936-LGS Document 248 Filed 04/20/20 Page 1 of 5

I<APLAN HECl(ER & FINI( LLP                                   350 FIFTH AVENUE      I SUITE 7110
                                                              NEW YORK, NEW YORK 10118

                                                              TEL (212) 763-0883 I FAX (212) 564-0883

                                                              WWW.KAPLANHECKER.COM




                                                              DIRECT DIAL    212.763.0884
                                                              DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                            April 20, 2020

   BY ECF

   The Honorable Lorna G. Schofield
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., 18-cv-09936 (LGS)
                           (REDACTED)

   Dear Judge Schofield:

           We write on behalf of Plaintiffs in response to Defendants’ April 13, 2020 letter (“April 13
   Letter”) (Doc. No. 237) requesting a stay of all proceedings in this matter pending Defendants’
   interlocutory appeal to the Second Circuit of the Court’s April 8, 2020 Order (“Order”)
   (Doc. No. 229) denying their motion to compel arbitration.

            This stay request is just the latest of Defendants’ efforts to impede any and all progress in
   this litigation. The Court has repeatedly rejected Defendants’ stall tactics, and should do so again
   here, as all the factors that courts consider in evaluating a request for a stay pending appeal weigh
   strongly against the imposition of a stay. To summarize: Defendants make no effort to
   demonstrate a likelihood of success on the merits; the ordinary costs of litigating a civil case do
   not rank as “irreparable injury”; and both the balance of the equities and the public interest
   decisively favor allowing this case to proceed while Defendants pursue their interlocutory appeal.

            1. Defendants’ appeal is plainly meritless. Although the first and single most important
   factor is whether Defendants have shown a “likelihood of success on the merits,” Mohammed v.
   Reno, 309 F.3d 95, 100 (2d Cir. 2002), Defendants do not even try to meet that test by its terms.
   Instead, they resort to an alternative method of satisfying this first factor—under which they must
   both (1) identify “sufficiently serious questions going to the merits to make them a fair ground for
   litigation” and (2) demonstrate that “the balance of hardships tips decidedly” in their favor.
   Citigroup Glob. Markets, Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35
   (2d Cir. 2010) (first emphasis added). (See April 13 Letter at 2). To be clear, even under this
   alternative standard, Defendants still cannot escape the merits: they must show sufficiently serious
   merits issues to justify extraordinary relief. And a matter of law, demonstrating a “mere
   possibility” of success is not enough. See Sutherland v. Ernst & Young LLP, 856 F. Supp. 2d 638,
             Case 1:18-cv-09936-LGS Document 248 Filed 04/20/20 Page 2 of 5

KAPLAN HECKER & FINK LLP                                                                               2

    641 (S.D.N .Y. 2012); see also In re Anderson, 560 B.R. 84 (S.D.N.Y. 2016) (holding that "the
    presence of a contradicto1y legal :framework and the existence of some possibility of success on
    appeal alone cany insufficient weight to provide a basis for granting a stay pending appeal").

             Defendants fall woefully sho1i of raising serious questions going to the merits. In fact, they
    fail to address the merits at all. Rather, they simply asse1i- without argument or any substantive
    response to this Comi's opinion-that their "appeal is meritorious, for the reasons briefed to the
    Comi." (April 13 Letter at 2.) The reason Defendants make no argument is presumably because
    they have no argument: after thorough briefing, the Comi faithfully applied governing precedent
    and denied Defendants ' motion on two independent grounds. First, consistent with the plain text
    of the relevant contract, the Comi found that there is no arbitration agreement here because
    Plaintiffs never agreed to arbitrate with Defendants. (Order at 6-1 2.) Second, and separately, the
    Comi held that even if such an agreement existed, Defendants have waived any rights to compel
    arbitration in this case. (Order at 12-15.) Defendants do not bother to explain how the Comi ened,
    much less identify any "serious questions" bearing on the Comi's analysis likely to result in
    reversal. Citigroup, 598 F.3d at 35. Merely resuscitating their meritless arguments does not raise
    any "serious questions;" if it did, that requirement would be rendered meaningless. Moreover,
    Defendants' prospects for success on appeal are especially grim because there are two alternative
    grounds on which the Court's opinion can and should be affinned. See In re Albicocco, No. 06
    Civ 3409, 2006 WL 2620464, at *2 (E .D.N.Y. Sept. 13, 2006) (Bianco, J.) (denying stay and
    emphasizing that movant could not show likelihood of success on the merits unless it demonstrated
    likely appellate reversal on each of the independent grounds on which its motion was denied).

            Further, since the completion of briefing on Defendants' motion to compel in September
    2019, new evidence has emerged in discove1y that onl reinforces the Comi's holdin that
    Plaintiffs never a ·eed to arbitrate with Defendants.


                        This new evidence bolsters the Comt's conclusion that Defendants were not
    agents o ACN (see Order at 11-12), and fuiiher diminishes any remote possibility that Defendants
    will persuade the Comi of Appeals that they are somehow a pa1iy to the arbitration agreement
    between ACN and Plaintiffs. See Denney v. Jenkens & Gilchrist, 362 F. Supp. 2d 407, 418
    (S .D.N.Y. 2004) (lifting a previously entered stay where the paiiy opposing the stay came f01wai·d
    with new evidence that reduced the likelihood of success). This new evidence Inight also explain
    why Defendants ai·e so desperate to halt discove1y: that process has ak eady uneaiihed documents
    that refute their arguments, including but not limited to their arguments bearing on ai-bitrability.

            Having failed to identify any serious questions going to the merits, Defendants ai·e not
    entitled to a stay pending appeal. See Citigroup, 598 F.3d at 35. But as noted above, there is more.
    Because Defendants seek a stay based only on supposed "serious questions," rather than an actual
    likelihood of success, Defendants must "additionally establish that the balance of hai·dships tips
    decidedly in [their] favor." Id. at 35. For the reasons given below, Defendants come nowhere
    close to making that additional showing, which independently forecloses their request for a stay.

           2. Defendants will not suffer irreparable harm absent a stay. The only "inepai·able
    haim" that Defendants identify is the "haim of continued litigation." (April 13 Letter at 3). It is
             Case 1:18-cv-09936-LGS Document 248 Filed 04/20/20 Page 3 of 5

KAPLAN HECKER & FINK LLP                                                                                  3

    well established, however, that the mere process, inconvenience, and expense of litigation do not
    rise to the level of “irreparable harm.” See, e.g., FTC v. Standard Oil Co., 449 U.S. 232, 244
    (1980) (“[M]ere litigation expenses, even substantial and unrecoupable cost, does not constitute
    irreparable injury.”); Glatt v. Fox Searchlight Pictures Inc., No. 11 Civ. 6784, 2013 WL 5405696,
    at *4 (S.D.N.Y. Sept. 17, 2013) (“A stay is inappropriate here because the only ‘irreparable harm’
    identified by Defendants is the cost of continuing to litigate this action.”). Defendants’ familiar
    complaints about the scope of discovery do not alter this basic principle and are unavailing in any
    event. Discovery in this case is neither overbroad nor unduly burdensome; it is precisely calibrated
    to the scope of Plaintiffs’ claims and has been carefully overseen by the Court at all stages. As a
    matter of law, continued litigation here is not “irreparable injury.”

             That principle does not yield simply because Defendants gesture at a supposed arbitration
    agreement (albeit one that does not even bind these parties and that Defendants have waived any
    purported right to invoke). Courts in the Second Circuit have repeatedly held that continued
    litigation does not constitute “irreparable injury” for purposes of a stay pending appeal of denial
    of a motion to compel arbitration; many of these courts have noted that, in the event of reversal,
    “[a]ny depositions or other discovery taken [in litigation] during the pendency of the appeal could
    be used in any arbitration[] that eventually might take place.” United States v. Stein, 452 F. Supp.
    2d 281, 283 (S.D.N.Y. 2006); see also LifeTree Trading Pte., Ltd. v. Washakie Renewable Energy,
    LLC, No. 14 Civ. 9075, 2017 WL 4862792, at *3 (S.D.N.Y. Oct. 27, 2017); In re Anderson, 560
    B.R. at 92; Hatemi v. M & T Bank Corp., No. 13 Civ. 1103S, 2015 WL 224421, at *2 (W.D.N.Y.
    Jan. 15, 2015); Manigault v. Macy’s E., LLC, No. 06 Civ 3337, 2008 WL 238566, at *1 (E.D.N.Y.
    Jan. 28, 2008); Adams v. Suozzi, 393 F. Supp. 2d 175, 178 (E.D.N.Y. 2005).

             In an effort to sidestep the well-established rule in this Circuit that continued litigation does
    not amount to irreparable injury, Defendants cite Meyer v. Kalanick, 203 F. Supp. 3d 393, 396
    (S.D.N.Y. 2016)—an outlier ruling—for the proposition that a court must stay proceedings if a
    party has filed a nonfrivolous appeal from an order denying arbitration. (April 13 Letter at 3.) In
    Meyer, Judge Rakoff granted a stay even though he found that the movant was unlikely to succeed
    on the merits and even though he deemed the public interest and balance of equities “largely
    irrelevant.” Id. He justified this result with sole reference to the risk of irreparable injury, relying
    not on the specific facts before him, but instead on broad policies he discerned in the Federal
    Arbitration Act. See id. at 396-97. There is a good reason why the prevailing view in the Second
    Circuit is at odds with Meyer: it is inconsistent with Motorola Credit Corp. v. Uzan, 388 F.3d 39,
    53-54 (2d Cir. 2004). In that case, “the Second Circuit held that a district court has jurisdiction to
    proceed with a case despite the pendency of a non-frivolous appeal from an order denying a motion
    to compel arbitration.” Denney, 362 F. Supp. 2d at 417–18; see also Motorola, 388 F.3d at 53
    (“We hold that, although defendants’ appeal was not frivolous, the District Court did have
    jurisdiction to continue with the case in the absence of a stay from this Court.”); Lucy v. Bay Area
    Credit Serv. LLC, No. 3:10 Civ 1024, 2011 WL 13344167, at *2 (D. Conn. July 28, 2011)
    (rejecting litigation-as-irreparable-harm argument in arbitration setting because holding
    “otherwise would practically eliminate the court’s discretion over whether to issue a stay”
    following an interlocutory appeal). Simply put, there is no basis in law or fact for treating routine
    litigation costs as “irreparable injury” when a party seeks to stay proceedings pending appellate
    review of denial of a motion to arbitrate. That is clear under binding Second Circuit law.
             Case 1:18-cv-09936-LGS Document 248 Filed 04/20/20 Page 4 of 5

KAPLAN HECKER & FINK LLP                                                                                 4

             Defendants’ assertions of irreparable harm are also strikingly out of key with their failure
    to seek expedited resolution of their interlocutory appeal. See, e.g., Anderson, 560 B.R. at 91
    (observing that a party’s failure to request expedited appeal “signals that the probability of harm .
    . . is not imminent”). For this reason, Defendants’ reliance on Sutherland v. Ernst & Young LLP,
    856 F. Supp. 2d 644 (S.D.N.Y. 2012), is misplaced. In Sutherland, the district court granted a stay
    on the condition that the defendant would “apply[] to the Second Circuit for an expedited briefing
    schedule.” 856 F. Supp. 2d at 644. Defendants conspicuously have not done so here—which
    further confirms that continued litigation in this Court does not constitute “irreparable injury.”

            3. A stay will inflict substantial injury on Plaintiffs. While Defendants contend that
    “Plaintiffs will suffer no genuine prejudice from a stay” other than a “brief delay in resolution of
    their claims,” that is unrealistic at best. (April 13 Letter at 4.) An indefinite delay to allow (non-
    expedited) appellate proceedings to unfold would severely prejudice Plaintiffs’ ability to obtain
    discovery and secure a prompt resolution of their claims. See Dreyfuss v. eTelecare Global
    Solutions-US, Inc., No. 1:08 Civ. 1115, Doc. No. 27 at 3 (S.D.N.Y. Dec. 12, 2008) (“[T]he Court
    also recognizes that if its decision is affirmed by the Circuit, Plaintiff would be harmed by staying
    discovery in this matter for an indefinite period of time.”).

            From the very outset of this litigation, Defendants have engaged in a relentless campaign
    of dilatory tactics to deny Plaintiffs’ rights to prosecute their consumer fraud claims. In the past
    few months alone, Defendants waited until the last minute to renege on their agreement to jointly
    request a discovery extension from this Court; made a plainly deficient initial production of
    documents; and spent weeks ignoring Plaintiffs’ request to meet and confer regarding those
    deficiencies. (Doc. No. 171). Following motion practice and an order from this Court, the parties
    reached agreements in principle about the scope of further productions and the provision of
    additional information (Doc. No. 209), but to date Defendants have failed to make any further
    productions or provide any additional information.

            In short, issuing a stay would only reward Defendants’ foot-dragging and exacerbate the
    prejudice Plaintiffs have already suffered as a result. That result is not just unfair; it is contrary to
    law. Where, as here, “discovery has been an uphill battle from the beginning,” further delay “in
    and of itself, would constitute substantial injury.” Daniels v. City of New York, 138 F. Supp. 2d
    562, 565 (S.D.N.Y. 2001); see also id. (“To now postpone production of key discovery in the hope
    of [Defendants’] obtaining an unlikely reversal would only serve to further delay the progress of
    this lawsuit.”). Plaintiffs’ risk of substantial injury from a stay is particularly pronounced, “given
    that discoverable evidence tends to become less reliable with the passage of time, and given that
    the appeal in this case is not expedited.” Lucy, 2011 WL 13344167, at *2.

           4. Issuing a stay would undermine the public interest. Defendants contend that the
    “public interest also favors a stay” because this case is a “private dispute that does not directly
    implicate any public entity or public interest.” (April 13 Letter at 4.) That is also incorrect.

            Prompt resolution of this case is paramount given the nature of Plaintiffs’ class-wide
    consumer fraud claims against Defendants. See Lucy, 2011 WL 13344167, at *2 (“The public has
    a strong interest in resolving whether [Defendant] is involved in illegal debt collection practices.”).
    Indeed, the gravamen of Plaintiffs’ complaint is that Defendants spent more than a decade using
             Case 1:18-cv-09936-LGS Document 248 Filed 04/20/20 Page 5 of 5

KAPLAN HECKER & FINK LLP                                                                                             5

   their vast influence and celebrity to defraud working-class Americans out of huge sums of money.
   While courts have held that cases like this raise matters of grave and legitimate public concern in
   general, that argument is obviously even stronger here given Defendants’ current positions of
   national responsibility. See Daniels, 138 F. Supp. 2d at 565 (holding that “the most expeditious
   resolution of this matter [was] in the public’s best interest” where plaintiffs were “litigating a
   controversial matter of serious public concern”); Chen-Oster v. Goldman, Sachs & Co., 285 F.R.D.
   294, 306 (S.D.N.Y. 2012) (finding that expeditious resolution would “further an important public
   interest” where plaintiffs sought to “vindicate [consumer] rights”).

           Defendants’ last-ditch invocation of the “emphatic federal policy in favor of arbitral
   dispute resolution” is also unavailing. (April 13 Letter at 4.) The FAA’s pro-arbitration policy
   has no application where—as here—the parties never agreed to arbitrate in the first place. See
   Granite Rock Co. v. Int’l Bhd. Of Teamsters, 561 U.S. 287, 298 (2010) (“[A] court may order
   arbitration of a particular dispute only where the court is satisfied that the parties agreed to arbitrate
   that dispute”). This Court would not further any statutory policy, or advance the public interest,
   by staying important litigation while Defendants appeal a well-reasoned decision ruling against
   them on two independent grounds, both of which are fully in line with binding precedent and
   neither of which raises any serious question going to the merits.

           Finally, Defendants insist that a stay is necessary to further the public’s interest in
   promoting “judicial economy.” 1 (April 13 Letter at 4.) Defendants’ professed concern for judicial
   economy is hard to credit given their documented pattern of obstruction and delay. As the Court
   has recognized, Defendants made the self-serving decision to “aggressively litigate[] in this
   judicial forum for eight months before informing Plaintiffs of their intent to arbitrate the surviving
   claims.” (Order at 15.) As a result, Defendants have only themselves to blame for any needless
   expenditure of this Court’s time and resources. In fact, as this Court has noted, Defendants’ delay
   tactics “undermine a fundamental purpose of the FAA to support economic resolution of claims.”
   (Order at 15.)

                                                          ***
           In conclusion, all four stay factors support denial of a stay: Defendants’ appeal is unlikely
   to succeed and raises no serious questions going to the merits; Defendants will suffer no irreparable
   harm absent a stay; the issuance of a stay would prejudice Plaintiffs; and the public interest in swift
   administration of justice favors denial of a stay. Defendants’ request for a stay should be denied.

                                                                                    Respectfully submitted,



                                                                                    Roberta A. Kaplan



   1
     While Defendants seek to rely on Satcom Int’l Grp. PLC v. Orbcomm Int’l Partners, L.P., 55 F. Supp. 2d 231
   (S.D.N.Y. 1999), that decision has no application here. In Satcom, the district court did not even apply the four stay
   factors; instead, it stayed proceedings based on the proposition (subsequently rejected by the Second Circuit in
   Motorola) that it lacked jurisdiction “during [the] pendency of an appeal under Section 16(a)” of the FAA. Id. at 236.
